WHITE, Presiding Judge.
Appellant and his brother, Marion Hope, were jointly indicted in the District Court of Colorado County for the murder of one John Stafford. They sued out a writ of habeas corpus for bail during the September Term of the District Court, and the case was heard on said trial by Hon. George McCormick, the presiding judge. On said hearing Marion Hope was granted bail in the sum of $2500, and judgment was rendered refusing bail to this appellant. From that judgment this appeal is prosecuted.
Suffice it to say that we have given the evidence as contained in the record our most mature consideration, aided in doing so by the able oral arguments of counsel, both for the relator and the prosecution, and our conclusion is that the appellant should be granted bail.
We find in the record that “it was agreed in open court by the parties that if bail was granted Larkin Hope it should be fixed at $5000.” Such being the agreement, the amount of bail will be fixed at the sum of $5000; and upon appellant executing a bond with good and sufficient sureties in said sum of $5000, conditioned as required by law, the sheriff of Austin County, in whose custody the appellant now is by virtue of a change of venue in the case, will release him from custody to await his trial under the indictment. Judgment is reversed, and it is so ordered.

Ordered accordingly.

Judges all present and concurring.